Exhibit 10.4

 

PURCHASE AND SALE AGREEMENT

 

Dated as of June 30, 2004

 

between

 

SIRVA RELOCATION LLC,
as Originator,

 

and

 

SIRVA RELOCATION CREDIT, LLC,
as Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONENTS

 

SECTION 1.

DEFINITIONS AND RELATED MATTERS

 

 

 

 

1.1

Defined Terms

 

1.2

Other Interpretive Matters

 

 

 

 

SECTION 2.

AGREEMENT TO PURCHASE AND SELL

 

 

 

 

2.1

Purchase and Sale

 

2.2

Timing of Purchases

 

2.3

Purchase Price

 

2.4

Specified Documents

 

2.5

No Recourse or Assumption of Obligations

 

2.6

Security Interest

 

 

 

 

SECTION 3.

ADMINISTRATION AND COLLECTION

 

 

 

 

3.1

Originator to Act as Initial Servicer

 

3.2

Deemed Collections

 

3.3

Actions Evidencing Purchases

 

3.4

Application of Collections

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.1

Originator Representations and Warranties

 

 

 

 

SECTION 5.

GENERAL COVENANTS

 

 

 

 

5.1

Covenants

 

5.2

Corporate Separateness

 

 

 

 

SECTION 6.

TERMINATION OF PURCHASES

 

 

 

 

6.1

Voluntary Termination

 

6.2

Automatic Termination

 

 

 

 

SECTION 7.

INDEMNIFICATION

 

 

 

 

7.1

Originator’s Indemnity

 

 

 

 

SECTION 8.

MISCELLANEOUS

 

 

 

 

8.1

Amendments, Waivers, Etc

 

8.2

Assignment of Receivables Sale Agreement

 

8.3

Binding Effect; Assignment

 

8.4

Survival

 

8.5

Costs, Expenses and Taxes

 

8.6

Headings; Counterparts

 

8.7

Cumulative Rights and Severability

 

8.8

Governing Law; Submission to Jurisdiction

 

8.9

Waiver of Trial by Jury

 

8.10

Entire Agreement

 

8.11

No Proceedings

 

8.12

Confidentiality

 

 

i

--------------------------------------------------------------------------------


 

8.13

USA PATRIOT Act Notice

 

 

ii

--------------------------------------------------------------------------------


 

THIS PURCHASE AND SALE AGREEMENT dated as of June 30, 2004 (this “Agreement”) is
between SIRVA RELOCATION LLC, a Delaware limited liability company
(“Originator”), and SIRVA RELOCATION CREDIT, LLC, a Delaware limited liability
company (“Buyer”).  The parties agree as follows:

 

SECTION 1.                            DEFINITIONS AND RELATED MATTERS

 

1.1                                 Defined Terms.  In this Agreement, unless
otherwise specified: (a) capitalized terms are used as defined in Schedule I to
the Receivables Sale Agreement dated as of June 30, 2004 (as amended or modified
from time to time, the “Second Tier Agreement”), among Buyer, Originator, as the
Initial Servicer, LaSalle Bank National Association, as agent for the Purchasers
(“Agent”) and the Purchasers from time to time party thereto (the “Purchasers”),
as such agreement may be amended or modified from time to time; and (b) terms
defined in Article 9 of the UCC and not otherwise defined herein are used as
defined in such Article 9.

 

In addition, the following terms will have the meanings specified below:

 

“Closing Date” means the date on which this Agreement and the Second Tier
Agreement become effective in accordance with their terms.

 

“Excluded Losses” has the meaning assigned thereto in Section 7.2.

 

“Indemnified Losses” has the meaning assigned thereto in Section 7.1.

 

“Indemnified Party” has the meaning assigned thereto in Section 7.1.

 

“Initial Funding Date” means the date of the first purchase by Buyer from
Originator under this agreement as approved by Agent.

 

“Purchase Date” means each day Receivables are sold, or are required to be sold,
by Originator to Buyer hereunder.

 

“Purchase Price” means the purchase price to be paid by Buyer to Originator for
Receivables, calculated as provided in Section 2.3.

 

“Purchase Price Percentage” has the meaning set forth in Section 2.3(c).

 

“Receivables” has the meaning assigned thereto in the Second Tier Agreement, but
only to the extent such definition applies to payment obligations of all types
described in such definition that are owed to Originator, and related Records
and proceeds with respect thereto.

 

“Reset Date” means the last day of each calendar quarter.

 

“Settlement Period” means a calendar month (or, in the case of the first
Settlement Period, the period from the Initial Funding Date to the end of the
calendar month in which the Initial Funding Date Occurs).

 

--------------------------------------------------------------------------------


 

“Trigger Event” means that the outstanding principal amount of the Subordinated
Note exceeds 5% of the Receivables Balance.

 

“Unpaid Balance” means, with respect to any Receivable, the outstanding unpaid
amount thereof.

 

1.2                                 Other Interpretive Matters.  In this
Agreement, unless otherwise specified: (a) references to any Section or Annex
refer to such Section of, or Annex to, this Agreement, and references in any
Section or definition to any subsection or clause refer to such subsection or
clause of such Section or definition; (b) “herein”, “hereof”, “hereto”,
“hereunder” and similar terms refer to this Agreement as a whole and not to any
particular provision of this Agreement; (c) “including” means including without
limitation, and other forms of the verb “to include” have correlative meanings;
(d) the word “or” is not exclusive; and (e) captions are solely for convenience
of reference and shall not affect the meaning of this Agreement.

 

SECTION 2.                            AGREEMENT TO PURCHASE AND SELL

 

2.1                                 Purchase and Sale.  On the terms and subject
to the conditions set forth in this Agreement, Originator hereby sells to Buyer,
and Buyer hereby purchases from Originator, all of Originator’s right, title and
interest in, to and under the Receivables, the Collections and all proceeds of
the foregoing, in each case whether now existing or hereafter arising or
acquired.

 

2.2                                 Timing of Purchases.  All of the Receivables
existing at the opening of Originator’s business on the Initial Funding Date are
hereby sold to Buyer as of the Initial Funding Date.  On and after the Initial
Funding Date, each Receivable shall be deemed to have been sold to Buyer
immediately (and without further action by any Person) upon the creation of such
Receivable.  The proceeds with respect to each Receivable (including all
Collections with respect thereto) shall be sold at the same time as such
Receivable, whether such proceeds (or Collections) exist at such time or arise
or are acquired thereafter.

 

2.3                                 Purchase Price.  (a) The aggregate Purchase
Price for the Receivables sold on the Initial Funding Date shall be such amount
as agreed upon on or prior to the Initial Funding Date, between Originator and
Buyer, as disclosed to the Agent.  The Purchase Price for the Receivables
subsequently sold during any Settlement Period shall equal (i) the aggregate
unpaid principal balance of the Receivables included therein, times (ii) the
Purchase Price Percentage then in effect.

 

(b)                                 On the Initial Funding Date, Buyer shall pay
Originator the Purchase Price for the Receivables sold on that date.  On each
subsequent day, Buyer shall pay Originator the Purchase Price for Receivables
sold on such day, (i) in cash on such day, to the extent Buyer has received
funds that may be applied for such purpose under the Second Tier Agreement
(including as a result of an Incremental Purchase or as a distribution of
Collections on a Payment Date), or (ii) to the extent that such Purchase Price
is not paid in cash on such day, by increasing Buyer’s obligation to pay the
deferred Purchase Price for Receivables sold hereunder.  Buyer’s obligation to
pay such deferred Purchase Price shall be payable from time to time as funds are
made available to Buyer under the Second Tier Agreement and shall be evidenced
by the promissory note (as amended or modified from time to time, “Subordinated
Note”) executed and delivered

 

2

--------------------------------------------------------------------------------


 

by Buyer to the order of Originator as of the Closing Date.  Originator may mark
any increase in the deferred Purchase Price payable hereunder on the grid
attached to the Subordinated Note, provided that failure to make any such
recordation or any error in such grid shall not adversely affect Originator’s
rights to recover such deferred Purchase Price under the Subordinated Note.  The
Subordinated Note shall not bear interest.

 

(c)                                  The “Purchase Price Percentage” shall mean
a percentage figure that shall be agreed upon from time to time (but no less
frequently than once each calendar quarter) by Buyer and Originator which
reflects a fair market discounted net present value of the unpaid principal
balance of Receivables transferred to Buyer by Originator, expressed as a
percentage of such unpaid balance. Such percentage may be greater or less than
100%. The calculation of such discounted net present value shall take into
account:

 

(i)                                     the expected yield on the Receivables
reduced by costs to Buyer of funding its acquisition and maintenance of the
Receivables and paying the Servicer Fee;

 

(ii)                                  the expected losses on the Receivables
(based upon historical losses on the Receivables and such other factors as shall
be agreed between Buyer and Originator), net of the expected benefits to Buyer
generated as a result of Originator’s obligation to pay Deemed Collections to
Buyer pursuant to Section 3.2;

 

(iii)                               a reasonable expected rate of return on
capital of Buyer from its purchase of Receivables; and

 

(iv)                              such other factors as may be mutually agreed
between Buyer and Originator and as are customarily reflected in an arm’s-length
purchase and sale of comparable receivables.

 

The Purchase Price Percentage shall be calculated prospectively with respect to
Receivables transferred on and after the date of such calculation. In no event
shall the Purchase Price Percentage (i) be adjusted retroactively to account for
the actual performance of previously purchased Receivables or for Buyer’s actual
rate of return on previously purchased Receivables or (ii) be increased from and
after the occurrence of, and during the continuation of, any Potential
Termination Event.

 

(d)                                 All payments of the Purchase Price shall be
in U.S. dollars.

 

2.4                                 Specified Documents.  Prior to any sale of a
Receivable to Buyer hereunder, Originator or its designee shall deliver or cause
to be delivered to the Custodian the Specified Documents and the Document
Schedule with respect to each such Receivable.

 

2.5                                 No Recourse or Assumption of Obligations. 
Except as specifically provided in this Agreement, the purchase and sale of
Receivables under this Agreement shall be without recourse to Originator.
Originator and Buyer intend the transactions hereunder to constitute true sales
of Receivables by Originator to Buyer, providing Buyer with the full risks and
benefits of ownership of the Receivables (such that the Receivables would not be
property of Originator’s estate in the event of Originator’s bankruptcy).  Buyer
shall not have any obligation or liability with respect to any Receivable, nor
shall Buyer have any obligation or liability to any Obligor or

 

3

--------------------------------------------------------------------------------


 

other customer or client of Originator (including any obligation to perform any
of the obligations of Originator under any Receivable).

 

2.6                                 Security Interest.  It is the intention of
the parties hereto that the transfer of Receivables hereunder constitute the
sale by Originator to Buyer of ownership interests in the Receivables, the
Collections and all proceeds of the foregoing (and not merely an extension of
credit or a pledge).  Nevertheless, the Originator acknowledges and agrees that
none of Buyer, the Agent, any Purchaser or their representatives have made any
representations or warranties concerning the tax, accounting or legal
characteristics of the Transaction Documents and that the Originator has
obtained and relied upon such tax, accounting and legal advice from its own
experts concerning the Transaction Documents as it deems appropriate.  If,
notwithstanding the intention of the parties, the transaction contemplated
hereby are characterized as an extension of credit or a pledge, to secure all of
the Seller’s obligations under the Transaction Documents, Originator hereby
grants to Buyer) a security interest in all of the Buyer’s rights in the
Receivables, the Collections and all proceeds of the foregoing  in each case
whether now existing or hereafter arising or acquired.

 

SECTION 3.                            ADMINISTRATION AND COLLECTION

 

3.1                                 Originator to Act as Initial Servicer. 
Notwithstanding the sale of Receivables pursuant to this Agreement, Originator
shall continue to be responsible for the servicing, administration and
collection of the Receivables, all on the terms set out in (and subject to any
rights to terminate Originator as Initial Servicer pursuant to) the Second Tier
Agreement.

 

3.2                                 Deemed Collections.  If on any day the
outstanding balance of a Receivable is reduced or cancelled as a result of any
defective or rejected goods or services, any cash discount or adjustment
(including as a result of the application of any special refund or other
discounts or any reconciliation), any setoff or credit (whether such claim or
credit arises out of the same, a related, or an unrelated transaction) or other
similar reason not arising from the financial inability of the Obligor to pay
undisputed indebtedness, Originator shall be deemed to have received on such day
a Collection on such Receivable in the amount of such reduction or
cancellation.  If on any day any representation, warranty, covenant or other
agreement of Originator related to a Receivable is not true or is not satisfied,
Originator shall be deemed to have received on such day a Collection in the
amount of the outstanding balance of such Receivable.  All such Collections
deemed received by Originator under this Section 3.2 shall be remitted by
Originator to Buyer within one Business Day after such deemed receipt in
immediately available funds; provided, however, that if no such application is
required under the Second Tier Agreement, Buyer and Originator may agree to
reduce the outstanding principal amount of the Subordinated Note in lieu of all
or part of such transfer.  To the extent that Buyer subsequently receives
Collections with respect to any such Receivable, Buyer shall pay Originator an
amount equal to the amount so collected, such amount to be payable in the same
manner and priority as deferred purchase price.

 

3.3                                 Actions Evidencing Purchases.  (a) On or
prior to the Initial Funding Date, Originator shall mark its master data
processing records evidencing Receivables with a legend, acceptable to Buyer,
evidencing that the Receivables have been sold in accordance with this
Agreement. In addition, Originator agrees that from time to time, at its
expense, it will promptly

 

4

--------------------------------------------------------------------------------


 

execute and deliver all further instruments and documents, and take all further
action, that Buyer or its assignee may reasonably request in order to perfect,
protect or more fully evidence the purchases hereunder, or to enable Buyer or
its assigns to exercise or enforce any of their respective rights with respect
to the Receivables. Without limiting the generality of the foregoing, Originator
hereby authorizes Buyer and its designee to file, and (to the extent necessary
under applicable laws) will upon the request of Buyer or its designee execute
and file, such financing or continuation statements, or amendments thereto or
assignments thereof.

 

(b)                                 Originator hereby authorizes Buyer or its
assignee to (i) file one or more financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any of the
Receivables now existing or hereafter arising in the name of Originator and (ii)
to the extent required by the Second Tier Agreement, to notify Obligors of the
assignment of the Receivables.

 

3.4                                 Application of Collections.  Any payment by
an Obligor in respect of any indebtedness owed by it to Originator shall, except
as otherwise specified by such Obligor (including by reference to a particular
invoice), or required by the related contracts or law, be applied, first, as a
Collection of any Receivable or Receivables then outstanding of such Obligor in
the order of the age of such Receivables, starting with the oldest of such
Receivables, and, second, to any other indebtedness of such Obligor to
Originator.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

4.1                                 Originator Representations and Warranties. 
Originator represents and warrants to Buyer on the date hereof and on each
Purchase Date that:

 

(a)                                  Company Existence and Power.  Originator is
a limited liability company duly organized, validly existing and in good
standing under the laws of its state of organization and has all limited
liability company power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted, except where failure to
obtain such license, authorization, consent or approval would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Company Authorization and No Contravention. 
The execution, delivery and performance by Originator of each Transaction
Document to which it is a party (i) are within its limited liability company
powers, (ii) have been duly authorized by all necessary company action, (iii) do
not contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its constitution documents or (C) (subject to the Permitted
Exceptions) any agreement, order or other instrument to which it is a party or
its property is subject except where such contravention or default would not
reasonably be expected to have a Material Adverse Effect and (iv) will not
result in any Adverse Claim on any Receivable or Collection or give cause for
the acceleration of any indebtedness of Originator.

 

(c)                                  No Consent Required.  No approval,
authorization or other action by, or filings with, any Governmental Authority or
(subject to the Permitted Exceptions) other Person (other than the parties to
the Second Tier Agreement as may be required under the Transaction

 

5

--------------------------------------------------------------------------------


 

Documents) is required in connection with the execution, delivery and
performance by Originator of any Transaction Document or any transaction
contemplated thereby.

 

(d)                                 Binding Effect.  Each Transaction Document
to which Originator is a party constitutes the legal, valid and binding
obligation of Originator enforceable against Originator in accordance with its
terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(e)                                  Ownership Interest.  Immediately preceding
its sale of Receivables to Buyer, Originator was the owner of, and effectively
sold, such Receivables to Buyer, free and clear of any Adverse Claim.  The Buyer
owns the Receivables, the Collections and the proceeds thereof free of any
Adverse Claim other than the interests of the Purchasers (through Agent) therein
that are created, and such ownership interest as a first priority perfected
interest for purposes of Article 9 of the applicable Uniform Commercial Code,
subject to the Permitted Exceptions.

 

(f)                                    Accuracy of Information.  All information
furnished by or on behalf of Originator to Buyer or any Person party to a
Transaction Document in connection with any Transaction Document, or any
transaction contemplated thereby, was true and accurate in all material respects
when so furnished (and is not incomplete by omitting any information necessary
to prevent such information from being materially misleading in the light of the
circumstances in which such information was furnished).

 

(g)                                 No Actions, Suits.  There are no actions,
suits or other proceedings (including matters relating to environmental
liability) pending or threatened against or affecting Originator or any of its
properties, that would reasonably be expected to have a Material Adverse
Effect.  Originator is not in default of any contractual obligation or in
violation of any order, rule or regulation of any Governmental Authority, which
default or violation would reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 No Material Adverse Change.  Since March 31,
2004, no event has occurred that would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     Accuracy of Exhibits; Accounts.  All
information on Exhibits D through F of the Second Tier Agreement (to the extent
describing Originator) is true and complete, subject to any changes permitted
by, and notified to Agent, in accordance with, Article V of the Second Tier
Agreement.  Originator has not granted, or purported to grant, any interest in
any Lock-Box, any Lock-Box Account, the Collection Account or the Investment
Account to any Person (other than the Seller and the Agent for the benefit of
the Agent and the Purchasers).

 

(j)                                     Sales by Originator.  Each sale by
Originator to Buyer of an interest in Receivables has been made for “reasonably
equivalent value” (as such term is used in Section 548 of the Bankruptcy Code)
and not for or on account of “antecedent debt” (as such term is used in
Section 547 of the Bankruptcy Code) owed by Originator to Buyer.

 

(k)                                  Credit and Collection Policy.  Each
Receivable has been originated in material compliance with the Credit and
Collection Policy.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                            GENERAL COVENANTS

 

5.1                                 Covenants.  Originator hereby covenants and
agrees to comply with the following covenants and agreements, unless Buyer (with
the consent of Agent) shall otherwise consent:

 

(a)                                  Information Regarding Receivables. 
Originator will maintain a system of accounting established and administered in
accordance with GAAP and will furnish to Buyer, promptly, such information
relating to the Receivables as Buyer or its assigns may reasonably request.  To
the extent the Buyer is required to provide financial statements or other
notices with respect to Originator under the Second Tier Agreement, Originator
shall make the necessary information available to Buyer for delivery to the
Agent within the time required by the Second Tier Agreement.

 

(b)                                 Notices.  Immediately upon becoming aware of
any of the following Originator will notify Buyer and provide a description of:

 

(i)                                     Potential Termination Events.  The
occurrence of any Potential Termination Event;

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty herein to be true (when made) in any
material respect;

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding in which the
amount involved (not covered by insurance) is $5,000,000 or more or in which
injunctive or similar relief is sought that would reasonably be expected to have
a Material Adverse Effect;

 

(iv)                              Judgments.  The entry of any judgment or
decree against any SIRVA Entity if the aggregate amount (not covered by
insurance) of all judgments then outstanding against any SIRVA Entity exceeds
$5,000,000;

 

(v)                                 Change in Business.  Any change in, or
proposed change in, the character of Originator’s business that could reasonably
be expected to impair the collectibility or quality of any Receivable; or

 

(vi)                              Relocation Agreements.  The pending expiration
or termination of any Included Relocation Services Agreement, which notice shall
be given at least 10, and not more than 20, Business Days prior to such
expiration or termination.

 

(c)                                  Conduct of Business.  Originator will
perform, and will cause each of its Subsidiaries to perform, all actions
necessary to remain duly organized, validly existing and in good standing in its
jurisdiction of organization and to maintain all requisite authority to conduct
its business except where failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

(d)                                 Compliance with Laws.  Originator will
comply with all laws, regulations, judgments and other directions or orders
imposed by any Governmental Authority to which

 

7

--------------------------------------------------------------------------------


 

Originator, any Receivable or Collections may be subject except where failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Inspection of Records.  Originator will
furnish to Buyer and its assigns such Records as Buyer or its assigns may
reasonably request.  Originator will permit upon reasonable notice, at any time
during regular business hours, Buyer or its assignee (or any representatives
thereof) (i) to examine and make copies of all Records, (ii) to visit the
offices and properties of Originator for the purpose of examining the Records
and (iii) to discuss matters relating hereto with any of Originator’s officers,
directors, employees or independent public accountants having knowledge of such
matters.  Buyer (or Agent as its assignee), at the request of Agent, shall (at
the expense of Originator) require that an independent public accounting firm
conduct an audit of the Records or make test verifications of the Receivables
and Collections, provided that so long as no Termination Event exists, Buyer (or
Agent as its assignee) shall not have more than one set of audit and test
verifications done in any calendar year.

 

(f)                                    Keeping Records.  (i) Originator will
have and maintain (A) administrative and operating procedures (including an
ability to recreate Records necessary to service outstanding Receivables and
prepare reports required by the Transaction Documents if originals are
destroyed), (B) adequate facilities, personnel and equipment and (C) all Records
and other information reasonably necessary or advisable for collecting the
Receivables (including Records adequate to permit the immediate identification
of each Obligor, each new Receivable and all Collections of, and adjustments to,
each existing Receivable and to effect the settlements contemplated by this
Agreement).

 

(ii)                                  Originator will, at all times from and
after the date hereof, clearly and conspicuously mark (x) its files containing
the Relocation Services Agreements and the Relocating Employee Contracts, and
(y) its computer and master data processing books and records, in each case with
a legend describing Buyer’s interest therein.

 

(g)                                 Perfection.  (i) Subject to the Permitted
Exceptions, Originator will, at its expense, promptly execute and deliver all
instruments and documents and take all action necessary or reasonably requested
by Buyer or its assignee (including, if applicable, execution and filing of
financing or continuation statements, amendments thereto or assignments thereof)
to enable Buyer to exercise and enforce all its rights hereunder and to vest and
maintain vested in the buyer a valid, first priority perfected ownership
interest in the Receivables, the Collections and proceeds thereof free and clear
of any Adverse Claim.  The Buyer or its assignee is hereby authorized to file
any continuation statements, amendments thereto and assignments thereof.

 

(ii)                                  Originator will only change its name,
identity or corporate structure or relocate its state of organization, chief
executive office or the Records following thirty (30) days advance notice to
Buyer and the delivery to Buyer of all financing statements, instruments and
other documents (including direction letters and opinions) reasonably requested
by Buyer.

 

(iii)                               Originator will at all times maintain its
jurisdiction of organization and chief executive  offices within a jurisdiction
in the USA (other than in the states of Florida, Maryland and Tennessee) in
which Article 9 of the UCC is in effect.  If

 

8

--------------------------------------------------------------------------------


 

Originator moves its jurisdiction of organization to a location that imposes
Taxes, fees or other charges to perfect Buyer’s or its assignees’ interests
under this Agreement, Originator will pay all such amounts and any other costs
and expenses incurred in order to maintain the enforceability of the Transaction
Documents and the interests of Buyer and its assignees in the Receivables and
Collections.

 

(h)                                 Performance of Duties.  Originator will
perform its duties or obligations in accordance with the provisions of each of
the Transaction Documents.  Originator (at its expense) will, (i) fully and
timely perform in all material respects all agreements required to be observed
by it in connection with each Receivable, (ii) comply in all material respects
with the Credit and Collection Policy, and (iii) refrain from any action that
may impair the rights of Buyer or its assignees in the Receivables or
Collections.

 

(i)                                     Payments on Receivables, Accounts. 
Originator will at all times (commencing by July 10, 2004) instruct all
Origination Home Closing Agents to deliver payments on the Receivables to the
Collection Account.  Originator will not make any change in its payment
instructions to any Obligor without prior notice to Buyer and Agent.  If any
such payments or other Collections are received by Originator, it shall hold
such payments in trust for the benefit of Buyer and its assigns and promptly
(but in any event within three Business Days after receipt) remit such funds
into the Collection Account.  Originator will not permit the funds that do not
constitute proceeds of Receivables to be deposited into the Collection Account. 
If such funds are nevertheless deposited into the Collection Account, Originator
will promptly identify such funds for segregation. Originator will not, and will
not permit any Servicer or other Person to, commingle Collections or other funds
to which Buyer is entitled with any other funds.  Originator shall not close the
Collection Account, without the prior written consent of Agent.

 

(j)                                     Sales and Adverse Claims Relating to
Receivables.  Except as otherwise provided herein Originator will not (by
operation of law or otherwise) dispose of or otherwise transfer, or create or
suffer to exist any Adverse Claim upon, any assets which may give rise to a
Receivable or any proceeds thereof.

 

(k)                                  Extension or Amendment of Receivables. 
Except as otherwise permitted in Section 3.2(b) of the Second Tier Agreement,
Originator will not extend, amend, rescind or cancel any Receivable.

 

(l)                                     Change in Business or Credit and
Collection Policy.  Originator will not make any material change in its business
or the Credit and Collection Policy without 30 days prior written notice to
Buyer and Agent, and if such proposed change would adversely affect the
collectability of the Receivables, or otherwise reasonably be expected to have a
Material Adverse Effect, the written consent of Agent.

 

5.2                                 Corporate Separateness.  Each of Originator
and Buyer agrees to conduct its business in a manner materially consistent with
factual assumptions set forth in the opinion of Winston & Strawn LLP, dated on
or around the date hereof, with respect to certain bankruptcy law matters, which
opinion was delivered to the Purchasers pursuant to the Second Tier Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION 6.                            TERMINATION OF PURCHASES

 

6.1                                 Voluntary Termination.  The purchase and
sale of Receivables pursuant to this Agreement may be terminated by either
party, upon thirty days’ (or, during the continuance of a Trigger Event, five
Business Days’) prior written notice to the other party and the Agent.

 

6.2                                 Automatic Termination.  The purchase and
sale of Receivables pursuant to this Agreement shall automatically terminate
upon the occurrence of a Bankruptcy Event with respect to Originator.

 

SECTION 7.                            INDEMNIFICATION

 

7.1                                 Originator’s Indemnity.  Without limiting
any other rights any such Person may have hereunder or under applicable law,
Originator hereby indemnifies and holds harmless, on an after-Tax basis, Buyer,
its assigns and their respective officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including attorneys’ fees and
court costs) (all of the foregoing collectively, the “Indemnified Losses”) at
any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or the acquisition of any portion of the Receivables or Collections, or
any action taken or omitted by any of the Indemnified Parties, whether arising
by reason of the acts to be performed by Originator hereunder or otherwise,
excluding only Indemnified Losses to the extent (a) such Indemnified Losses
result from gross negligence or willful misconduct of the Indemnified Party
seeking indemnification, (b) such Indemnified Losses result due to Receivables
being uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or (c) such Indemnified Losses include
Taxes on, or measured by, the overall net income of the Indemnified Party
(determined on the assumption that the transactions contemplated hereby would
constitute debt for tax purposes); provided, however, that nothing contained in
this sentence shall limit the liability of Originator or limit the recourse of
any Indemnified Party to Originator for any amounts otherwise specifically
provided to be paid by the Originator hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b) or
(c) of the previous sentence, Originator shall indemnify each Indemnified Party
for Indemnified Losses (including losses in respect of uncollectible
Receivables, regardless for these specific matters whether reimbursement
therefor would constitute recourse to Originator) relating to or resulting from:

 

(i)                                     any representation or warranty made by
Originator (or any employee or agent of Originator) under or in connection with
this Agreement, any Periodic Report or any other information or report delivered
by Originator pursuant to the Transaction Documents, which shall have been false
or incorrect in any material respect when made or deemed made;

 

(ii)                                  the failure by Originator to comply with
any applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

 

10

--------------------------------------------------------------------------------


 

(iii)                               the failure of Originator to vest and
maintain vested in Buyer and its assigns, first priority a perfected ownership
in the Receivables and the Collections with respect thereto, free and clear of
any Adverse Claim;

 

(iv)                              any commingling of funds to which Buyer or its
assigns are entitled hereunder with any other funds;

 

(v)                                 any failure of any Origination Home Closing
Agent to comply with the terms of the Servicer’s instructions to send
Origination Home Sale closing proceeds to the Collection Account;

 

(vi)                              any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable, or any other claim resulting from the sale or lease of goods or
the rendering of services related to such Receivable or the furnishing or
failure to furnish any such goods or services or other similar claim or defense
not arising from the financial inability of any Obligor to pay undisputed
indebtedness;

 

(vii)                           any failure of Originator to perform its duties
or obligations in accordance with the provisions of this Agreement, any other
Transaction Document or any Relocation Services Agreement to which it is a party
(as Originator, Servicer or otherwise);

 

(viii)                        any tax or governmental fee or charge (other than
franchise taxes and taxes on or measured by the net income of Buyer), all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which may arise by reason of the purchase or
ownership of the Receivables; or

 

(ix)                                any environmental liability claim, products
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort, arising out of or in connection with
any Receivable or any other suit, claim or action of whatever sort relating to
any of the Transaction Documents (including without limitation with respect to
investigation, laboratory and consultant’s fees).

 

SECTION 8.                            MISCELLANEOUS

 

8.1                                 Amendments, Waivers, Etc.  No amendment of
this Agreement or waiver of any provision hereof or consent to any departure by
either party therefrom shall be effective without the written consent of the
party that is sought to be bound. Any such waiver or consent shall be effective
only in the specific instance given. No failure or delay on the part of either
party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.  Originator agrees that the Purchasers may rely
upon the terms of this Agreement, and that the terms of this Agreement may not
be amended, nor any material waiver of those terms be granted, without the
consent of Agent.

 

11

--------------------------------------------------------------------------------


 

8.2                                 Assignment of Receivables Sale Agreement. 
The Originator hereby acknowledges that on the date hereof Buyer has
collaterally assigned for security purposes all of its right, title and interest
in, to and under this Agreement to Agent, for the benefit of the Purchasers
pursuant to the Receivables Sale Agreement and that Agent and the Purchasers are
third party beneficiaries hereof.  The Originator hereby further acknowledges
that all provisions of this Agreement shall inure to the benefit of Agent and
the Purchasers, including the enforcement of any provision hereof to the extent
set forth in the Receivables Sale Agreement, but that none of Agent or any
Purchaser shall have any obligations or duties under this Agreement (or any
promissory note executed hereunder).  The Originator hereby further acknowledges
that the execution and performance of this Agreement are conditions precedent
for Agent and the Purchasers to enter into the Receivables Sale Agreement and
that the agreement of Agent and Purchasers to enter into the Receivables Sale
Agreements will directly or indirectly benefit Originator and constitutes good
and valuable consideration for the rights and remedies of Agent and each
Purchaser with respect hereto.

 

8.3                                 Binding Effect; Assignment.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and shall also, to the extent provided herein,
inure to the benefit of the parties to the Second Tier Agreement. Originator
acknowledges that Buyer’s rights under this Agreement are being assigned to
Agent under the Second Tier Agreement and that Agent shall exercise those rights
directly, to the extent permitted by the Second Tier Agreement.

 

8.4                                 Survival.  The rights and remedies with
respect to any breach of any representation and warranty made by Originator or
Buyer pursuant to Section 4 and the indemnification provisions of Section 7
shall survive any termination of this Agreement.

 

8.5                                 Costs, Expenses and Taxes.  In addition to
the obligations of Originator under Section 7, each party hereto agrees to pay
on demand all costs and expenses incurred by the other party and its assigns
(other than Excluded Losses) in connection with the enforcement of, or any
actual or claimed breach of, this Agreement, including the reasonable fees and
expenses of counsel to any of such Persons incurred in connection with any of
the foregoing or in advising such Persons as to their respective rights and
remedies under this Agreement in connection with any of the foregoing. 
Originator also agrees to pay on demand all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Agreement.

 

8.6                                 Headings; Counterparts.  Article and
Section Headings in this Agreement are for reference only and shall not affect
the construction of this Agreement.  This Agreement may be executed by different
parties on any number of counterparts, each of which shall constitute an
original and all of which, taken together, shall constitute one and the same
agreement.

 

8.7                                 Cumulative Rights and Severability.  All
rights and remedies of Buyer hereunder shall be cumulative and non-exclusive of
any rights or remedies Buyer has under law or otherwise.  Any provision hereof
that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

 

12

--------------------------------------------------------------------------------


 

8.8                                 Governing Law; Submission to Jurisdiction. 
This Agreement shall be governed by, and construed in accordance with, the
internal laws (and not the law of conflicts) of the State of Illinois. 
Originator and Buyer hereby submit to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois state court sitting in Chicago, Illinois for purposes of all legal
proceedings arising out of, or relating to, the Transaction Documents or the
transactions contemplated thereby.  Originator and Buyer hereby irrevocably
waive, to the fullest extent permitted by law, any objection they may now or
hereafter have to the venue of any such proceeding and any claim that any such
proceeding has been brought in an inconvenient forum.

 

8.9                                 Waiver of Trial by Jury.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF ORIGINATOR AND BUYER HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.

 

8.10                           Entire Agreement.  The Transaction Documents
constitute the entire understanding of the parties thereto concerning the
subject matter thereof.  Any previous or contemporaneous agreements, whether
written or oral, concerning such matters are superseded thereby.

 

8.11                           No Proceedings.  Originator agrees, for the
benefit of the parties to the Second Tier Agreement, that it will not institute
against Buyer, or join any other Person in instituting against Buyer, any
proceeding of a type referred to in the definition of Bankruptcy Event until one
year and one day after no investment, loan or commitment is outstanding under
the Second Tier Agreement. In addition, all amounts payable by Buyer to
Originator pursuant to this Agreement shall be payable solely from funds
available for that purpose (after Buyer has satisfied all obligations then due
and owing under the Second Tier Agreement).

 

8.12                           Confidentiality.  The Originator agrees to hold
the Transaction Documents or any other confidential or proprietary information
of Agent or Purchasers received in connection therewith in confidence and agree
not to provide any Person with copies of any Transaction Document or such other
confidential or proprietary information other than to (i) any officers,
directors, members, managers, employees or outside accountants, auditors or
attorneys thereof, (ii) any prospective or actual assignee or participant which
(in each case) has signed a confidentiality agreement satisfactory to Agent,
(iii) Governmental Authorities with appropriate jurisdiction, and (iv) any
Rating Agency.  Notwithstanding the above stated obligations, the parties hereto
will not be liable for disclosure or use of such information which such Person
can establish by tangible evidence: (i) was required by law, including pursuant
to a subpoena or other legal process, (ii) was in such Person’s possession or
known to such Person prior to receipt or (iii) is or becomes known to the public
through disclosure in a printed publication (without breach of any of our
obligations hereunder).

 

8.13                           USA PATRIOT Act Notice.  Buyer hereby notifies
Originator that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), each assignee
of Buyer’s rights under this Agreement, including without limitation, each
Purchaser, that is subject to the Act (as hereinafter defined) and the Agent
(for

 

13

--------------------------------------------------------------------------------


 

itself and not on behalf of any Purchaser), is required to obtain, verify and
record information that identifies Originator, which information includes the
name and address of Originator and other information that will allow such
assignee, Purchaser or the Agent, as applicable, to identify Originator in
accordance with the Act.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

SIRVA RELOCATION LLC,

 

as Originator

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SIRVA RELOCATION CREDIT, LLC,

 

as Buyer

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

 

Title:

 

S-1

--------------------------------------------------------------------------------